Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Quenetta Barnes appeals the district court’s order denying her request to credit her with intermittent time served during her term of supervised release and apply that credit to her current term of imprisonment following the revocation of her supervised release. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Barnes, No. 3:06-cr-00191-JRS-1 (E.D.Va. Apr. 10, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.